Citation Nr: 0626440	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  00-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1965 to June 1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In December 2000, the veteran participated in a conference 
with a Decision Review Officer at the RO in support of his 
claim.  A report of that conference is in the claims file.

In October 2004, the Board affirmed the RO's November 1999 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2005, based on a Joint Motion 
for Remand (joint motion), the Court issued an Order 
remanding the matter to the Board for compliance with the 
instructions in the joint motion.  

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
malaria.  Additional action is necessary before the Board can 
decide this claim.

First, the veteran contends that VA has not yet obtained and 
associated with the claims file a complete set of his service 
medical records.  He points out that he served on two tours 
of duty in Vietnam and requests VA to secure records of both 
tours.  He contends that during one such tour, he received 
treatment for a fever, chills, headaches and malaise and a 
medical professional told him he had malaria.  As the parties 
pointed out in their joint remand, such records are pertinent 
to this claim and must be obtained and reviewed in support 
thereof.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  The RO afforded the veteran such 
an examination during the course of this appeal, but the 
report of that examination is insufficient to decide this 
claim.  Therein, the examiner recommended further testing to 
determine whether the veteran had malaria and did not offer a 
medical opinion specifically addressing whether such disease, 
provided it existed, was due to alleged in-service fevers, 
chills, headaches and episodes of malaise.  

Third, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification provisions of the VCAA.  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
service connection claim during the course of this appeal.  
However, this notice does not comply with the requirements of 
the law as found by the Court in Dingess/Hartman.  To ensure 
the veteran's due process rights, VA should provide him more 
comprehensive notice on remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his service connection 
claim, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Contact all appropriate authorities 
in an effort to obtain and associate with 
the claims file the remainder of the 
veteran's service medical records, 
including records from both of his 
periods of active service extending from 
July 1965 to June 1972.  If such records 
cannot be obtained after exhausting all 
avenues of development, contact the 
veteran and explain to him what efforts 
were made on his behalf and indicate 
whether any additional action would be 
futile. 

3.  Arrange for the veteran to undergo a 
VA examination when he is experiencing an 
episode of fevers, chills, headaches and 
malaise.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, including a blood 
smear, the examiner should:

a) indicate whether the veteran has 
malaria; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including alleged episodes 
of fever, chills, headaches and 
malaise; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the veteran's claim for 
service connection for malaria based on 
all of the evidence of record.  In so 
doing, consider the provisions of 
38 U.S.C.A. § 1154.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



